Exhibit 4.1 EXECUTION VERSION SECOND SUPPLEMENTAL INDENTURE dated as of March 20, 2017 among NEWSTAR COMMERCIAL LOAN FUNDING 2017-1 LLC, as Issuer and U.S. BANK NATIONAL ASSOCIATION as Trustee to the Indenture, dated as of September 11, 2013, among the Issuer and the Trustee 23086158.4.BUSINESS THIS SECOND SUPPLEMENTAL INDENTURE, dated as of March 20, 2017 (this “Supplemental Indenture”), among NewStar Commercial Loan Funding 2017-1 LLC, a Delaware limited liability company (together with it permitted successor and assigns, the “Issuer”) and U.S. Bank National Association (herein, together with its permitted successors and assigns, the “Trustee”), is entered into pursuant to the terms of the indenture, dated as of September 11, 2013, among the Issuer and the Trustee (as amended by the First Supplemental Indenture, the “Indenture”). Capitalized terms used but not defined in this Supplemental Indenture have the meanings assigned thereto in the Indenture.
